Exhibit 10.1

 

AMENDED AND RESTATED

WJ COMMUNICATIONS, INC.

2000 NON-EMPLOYEE DIRECTOR STOCK

COMPENSATION PLAN

 

Section 1.                                          Purpose

 

The purposes of the Plan are to assist the Company in (a) promoting a greater
identity of interests between the Company’s non-employee directors and its
stockholders, and (b) attracting and retaining directors by affording them an
opportunity to share in the future successes of the Company.

 

Section 2.                                          Effectiveness of Plan

 

The Plan shall become effective on May 30, 2003 (the “Plan Amendment Date”).

 

Section 3.                                          Definitions

 

“Award” shall mean an award of Common Stock or stock options as contemplated by
Sections 7 and 8 of the Plan.

 

“Annual Audit Chair Fee” shall have the meaning set forth in Section 7(d).

 

“Annual Audit Committee Fee” shall have the meaning set forth in Section 7(e).

 

“Annual Cash Award” shall have the meaning set forth in Section 7(c).

 

“Beneficiary” shall have the meaning set forth in Section 8(f).

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Combination” shall have the meaning set forth in Section 13(b).

 

“Cash Account” shall have the meaning set forth in Section 8(a).

 

“Cash Deferral Election” shall have the meaning set forth in Section 8(a).

 

“Cash Per-Meeting Fee” shall have the meaning set forth in Section 7(f).

 

“Change in Control” shall have the meaning set forth in Section 13(b).

 

“Change in Control Consideration” shall have the meaning set forth in Section
13(a).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.

 

“Committee” shall have the meaning set forth in Section 6.

 

“Common Stock” shall mean the common stock, $.01 par value, of the Company.

 

“Company” shall mean WJ Communications, Inc., a Delaware corporation.

 

--------------------------------------------------------------------------------


 

“Deferral Election” shall mean a Cash Deferral Election and or any amendment or
rescission of a previous Deferral Election as contemplated by Sections 8(a).

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a share of Common Stock shall mean, as of any given date,
the closing bid price of the Common Stock as reported by The Nasdaq National
Market on such date or, if there are no reported sales on such date, on the last
day prior to such date on which there were sales of the Common Stock on The
Nasdaq National Market or, if the Common Stock is not quoted on The Nasdaq
National Market, the closing sale price of the Common Stock on any national
securities exchange on which the Common Stock is listed on such date. If there
is no regular public trading market for such Common Stock, the Fair Market Value
of the Common Stock shall be determined by the Committee in good faith.

 

“Fees” shall mean a Non-Employee Director’s Annual Audit Chair Fee, Annual Audit
Committee Fee, Per-Meeting Fee(s) and any additional annual fees for such
Non-Employee Director’s service as chairman of the Board or a committee thereof
during the calendar year.

 

“Fox Paine” shall have the meaning set forth in Section 13(b).

 

“Incumbent Board” shall have the meaning set forth in Section 13(b).

 

“Initial Option Award” shall have the meaning set forth in Section 7(a).

 

“Non-Employee Director” shall mean each member of the Board who is not an
employee of the Company; provided, however, that any director, officer,
employee, partner or other affiliate of Fox Paine and/or its controlled
affiliates who becomes a member of the Board shall not be deemed a Non-Employee
Director for purposes of Section 7(a) following the Plan Amendment Date.

 

“Option Award” an Initial Option Award and/or a Re-election Option Award, as
applicable.

 

“Outstanding Company Common Stock” shall have the meaning set forth in Section
13(b).

 

“Outstanding Common Voting Power” shall have the meaning set forth in Section
13(b).

 

“Person” shall have the meaning set forth in Section 13(b).

 

“Plan” shall mean the Amended and Restated WJ Communications, Inc. 2000
Non-Employee Director Stock Compensation Plan, as set forth herein and as
hereinafter amended from time to time.

 

“Plan Amendment Date” shall have the meaning set forth in Section 2.

 

“Per-Meeting Fee” shall mean the Cash Per-Meeting Fee.

 

“Re-election Option Award” shall have the ‘meaning set forth in Section 7(b).

 

“Service Year” shall have the meaning set forth in Section 7(c).

 

Section 4.                                          Eligibility

 

Each Non-Employee Director shall be eligible to participate in the Plan. Any
Non-Employee Director who becomes an employee of the Company shall not
thereafter be entitled to Awards under the Plan, but shall retain all existing
Awards pursuant to the terms of the Plan.

 

2

--------------------------------------------------------------------------------


 

Section 5.                                          Shares Subject to the Plan

 

The maximum number of shares of Common Stock which shall be reserved and
available for use under the Plan shall be 800,000, subject to adjustment
pursuant to Section 14 hereunder. The shares issued under the Plan may be
authorized and unissued shares or may be treasury shares or both.

 

Section 6.                                          Administration

 

The Plan shall be administered by the Board or any committee thereof so
designated by the Board (the “Committee”), which shall have full authority to
construe and interpret the Plan, to establish, amend and rescind rules and
regulations relating to the Plan, and to take all such actions and make all such
determinations in connection with the Plan as it may deem necessary or
desirable.

 

Section 7.                                          Compensation for
Non-Employee Directors

 

(a)                                  Initial Awards. To each Non-Employee
Director who becomes a member of the Board of Directors after the Plan Amendment
Date, the Company shall grant an option to purchase twenty-five thousand
(25,000) shares of Common Stock (subject to adjustment as provided in Section
14) on the date of the commencement of his or her directorship (an “Initial
Option Award”).

 

(b)                                 Re-election Awards. On the date of each
annual meeting of stockholders at which a Non-Employee Director is reelected to
the Board, the Company shall grant such Non-Employee Director an option to
purchase ten thousand (10,000) shares of Common Stock (subject to adjustment as
provided in Section 14) (a “Re-election Option Award”).   Any Re-election Option
Award made pursuant to this paragraph is subject to the provisions set forth in
Section 10.

 

(c)                                  Annual Awards.   The Company shall pay each
Non-Employee Director Fifteen Thousand Dollars ($15,000) (the “Annual Cash
Award”), payable in cash for every full year (or roughly equivalent period
between annual stockholder meetings) in which he or she serves as a Non-Employee
Director of the Company (a “Service Year”).  The Annual Cash Award shall become
payable quarterly in four equal installments beginning on the date on which the
annual meeting of stockholders is held.  In the event that a Non-Employee
Director’s directorship is terminated before the completion of a full Service
Year, the Annual Cash Award fee shall be prorated according to the time served
on the Board during such Service Year.

 

(d)                                 Annual Audit Chair Fee. The Company shall
pay each Non-Employee Director that serves as Chair of the Audit Committee Ten
Thousand Dollars ($10,000) (the “Annual Audit Chair Fee”), payable in cash for
every full Service Year in which he or she serves as Chairman of the Audit
Committee of the Company. The Annual Audit Chair Fee shall become payable
quarterly in four equal installments beginning on the date on which the annual
meeting of stockholders is held. In the event that a Non-Employee Director’s
chairmanship is terminated before the completion of a full Service Year, the
Annual Audit Chair Fee shall be prorated according to the time served on the
Audit Committee during such Service Year, in accordance with the procedures
established by the Committee.

 

(e)                                  Annual Audit Committee Fee. The Company
shall pay each Non-Employee Director, that serves as a member of the Audit
Committee Five Thousand Dollars ($5,000) (the “Annual Audit Committee Fee”),
payable in cash for every full Service Year in which he or she serves as a
member of the Audit Committee of the Company. The Chairman of the Audit
Committee is not eligible for the Annual Audit Committee Fee.  The Annual Audit
Committee Fee shall become payable quarterly in four equal installments
beginning on the date on which the annual meeting of stockholders is held.  In
the event that a Non-Employee Director’s directorship is terminated before the
completion of a full Service Year, the Annual Audit Committee Fee shall be
prorated according to the time served on the Audit Committee during such Service
Year, in accordance with the procedures established by the Committee.

 

(f)                                    Per-Meeting Fee. The Company shall pay
each Non-Employee Director One Thousand Dollars ($1,000) in cash (the “Cash
Per-Meeting Fee”) for each meeting of the Board or any committee thereof at
which he or she is in attendance, except if there are multiple meetings on the
same day in which case the maximum payment will be One Thousand Dollars ($1,000)
in cash

 

3

--------------------------------------------------------------------------------


 

Section 8.                                          Deferral Elections

 

(a)                                  Cash Deferral Elections. Each Non-Employee
Director may irrevocably elect annually to defer receiving all or any portion of
any Cash Per-Meeting Fee or Annual Cash Award payable to the same (a “Cash
Deferral Election”). A Non-Employee Director who makes a Cash Deferral Election
shall have such deferred cash credited to a “Cash Account” maintained by the
Company. Amounts credited to a Cash Account shall accrue interest (credited to
such Cash Account monthly) at the prime rate as published in the Wall Street
Journal on the date of such credit.

 

(b)                                 Amount and Timing of Deferral Elections.
Deferral Elections shall be made in multiples of 25% of the Fee or Award to
which such Deferral Election applies. The Deferral Election shall be in writing
and delivered to the Secretary of the Company on or prior to December 31 of the
calendar year immediately preceding the calendar year in which the applicable
Fees are to be earned or the applicable Award is to be granted; provided,
however, that a New Director may make a Deferral Election during the 30-day
period immediately following the commencement of his or her directorship;
provided, further that Non-Employee Directors may make Deferral Elections for
the year 2003 at any time prior to the Plan Amendment Date. A Deferral Election,
once made, shall be irrevocable for the calendar year with respect to which it
is made and shall remain in effect for future calendar years unless modified or
revoked by a subsequent Deferral Election made in accordance with the provisions
hereof.

 

(d)                                 Commencement of Distributions. Except as
otherwise provided in Section 8(e) or 13, cash in a Non-Employee Director’s Cash
Account shall become distributable as soon as practicable following the date of
the termination of the Non-Employee Director’s directorship.

 

(e)                                  Manner of Distributions. In his or her
Deferral Election, each Non-Employee Director shall elect to receive
distributions from his or her  Cash Account either in a single distribution or
in two (2) to fifteen (15) substantially equal annual distributions. In the
event of a Non-Employee Director’s death, distribution of the remaining cash in
such Non-Employee Director’s Cash Account will be made to the Non-Employee
Director’s Beneficiary in a single distribution as soon as practicable following
such Non-Employee Director’s death.

 

(f)                                    Designation of Beneficiary. At the
discretion of the Committee, subject to the following sentence, each
Non-Employee Director or former Non-Employee Director entitled to a distribution
from a Cash Account hereunder from time to time may designate any beneficiary or
beneficiaries (who may be designated concurrently, contingently or successively)
to whom any such cash are to be distributed in case of the Non-Employee
Director’s or former Non-Employee Director’s death (each, a “Beneficiary”).
Unless the Committee shall determine to the contrary, a Beneficiary shall be
none other than any child, sibling, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, sister-in-law or brother-in-law, including adoptive
relationships, of the Non-Employee Director. Reference in this Plan to a
Non-Employee Director’s or former Non-Employee Director’s Beneficiary at any
date shall include such persons designated as concurrent Beneficiaries on the
Non-Employee Director’s or former Non-Employee Director’s beneficiary
designation form then in effect. Each designation will revoke all prior
designations by the Non-Employee Director or former Non-Employee Director, and
shall be in a form prescribed by the Company, and will be effective only when
filed by the Non-Employee Director or former Non-Employee Director, during his
or her lifetime, in writing with the Secretary of the Company. In the absence of
any such designation, any cash remaining in a Non-Employee Director’s or former
Non-Employee Director’s Cash Account at the time of his or her death shall be
distributed to such Non-Employee Director’s or former Non-Employee Director’s
estate in a single distribution.

 

Section 9.                                          Reimbursement of Expenses

 

The Company shall reimburse reasonable, out-of-pocket expenses of the
Non-Employee Directors, incurred in attending meetings of the Board or any
committee thereof.

 

Section 10.                                   Terms of Options Granted to
Non-Employee Directors

 

(a)                                  Option Price. The exercise price per share
of the shares of Common Stock subject to an Initial Option Award shall equal
100% of the Fair Market Value of a share of Common Stock on the date of the
commencement of such Non-Employee Director’s directorship.  The exercise price
per share of the shares of Common Stock subject to a Re-election

 

4

--------------------------------------------------------------------------------


 

Option Award shall equal 100% of the Fair Market Value of a share of Common
Stock on the date on which such Non-Employee Director was reelected to the
Board.

 

(b)           Vesting. Subject to Section 13(a), options granted pursuant to
this Plan shall become exercisable in cumulative annual installments of 25% on
each of the first, second, third and fourth anniversaries of the date of the
grant of the option.

 

(c)           Limitations on Exercise of Options. No option granted to a Non-
Employee Director may be exercised to any extent by anyone after the first to
occur of the following events:

 

(i)                                     the expiration of twelve (12) months
from the date of the Non-Employee Director’s death;

 

(ii)                                  the expiration of twelve (12) months from
the date of the Non-Employee Director’s termination of directorship by reason of
his permanent or total disability (within the meaning of Section 22(e)(3) of the
Code);

 

(iii)                               the expiration of three (3) months from the
date of the Non-Employee Director’s termination of directorship for any reason
other than his or her permanent or total disability or death, unless he or she
dies within said three-month period in which case the relevant date shall be the
expiration of twelve (12) months from the date of the Non-Employee Director’s
termination of directorship; or

 

(iv)                              the expiration often ten (10) years from the
date the option was granted.

 

(d)           No portion of an option which is unvested and unexercisable under
Section 10 (b) at termination of directorship shall thereafter become
exercisable. Any vested option not exercised within the periods set forth in
Section 10 (c) shall be forfeited on the last day of such period.

 

Section 11.                                   Transferability

 

No interest in a Cash Account or Option Award received pursuant to this Plan
shall be transferable by a Non-Employee Director other than (a) by will or by
the laws of descent and distribution or (b) in the Committee’s discretion,
pursuant to a written beneficiary designation to a member of such Non-Employee
Director’s Beneficiary pursuant to Sections 8(e) and (f).

 

Section 12.                                   Amendment and Termination

 

The Board may amend, alter, or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would impair the rights of a
Non-Employee Director under any Award theretofore granted or under a Cash
Account without such person’s consent. In addition, no such amendment shall be
made without the approval of the Company’s stockholders to the extent such
approval is required by law or stock exchange or automated quotation system
rule.

 

The Board or the Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but no such amendment shall impair the rights of
any holder without the holder’s consent.

 

Notwithstanding the foregoing, the Board shall have authority to amend the Plan
and the terms of an Award to take into account changes in law and tax and
accounting rules as well as other developments, and to grant Awards which
qualify for beneficial treatment under such rules, without stockholder approval.

 

Section 13.                                   Effect of Change in Control

 

(a)                                  Notwithstanding any other provision of the
Plan to the contrary, immediately prior to (but contingent upon the closing of)
a Change in Control, (i) to the extent unexercised, all outstanding options
granted pursuant to the Plan shall be fully vested and exercisable and, in the
Committee’s sole discretion, exercisable, at the Committee’s option, for either
(1) the Change in Control Consideration, net of the exercise price of such
options, multiplied by the

 

5

--------------------------------------------------------------------------------


 

number of such options, or (2) cash equal to the Change in Control
Consideration, net of the exercise price of such options, multiplied by the
number of such options; and (ii) the balance in any Cash Account shall be
transferred or distributed as soon as practicable to the Non-Employee Director.

 

(b)           For the purposes of this Plan, “Change in Control” shall mean the
happening of any of the following events:

 

(i)                                     the acquisition by any individual,
entity or group (within the meaning of Section 12(d)(3) or 13(d)(2) of the
Exchange Act) (a “Person”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of both (A) 30% or more of either (1)
the then outstanding shares of Common Stock (the “Outstanding Company Common
Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Power”) and (B) more than the
Outstanding Company Common Stock or the Outstanding Company Voting Power owned
or controlled directly or indirectly by Fox Paine Capital, LLC and/or its
controlled affiliates (collectively, “Fox Paine”); provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change in Control:  (1) any acquisition directly from the Company, (2) any
acquisition by the Company, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (4) any acquisition by any corporation pursuant to
a transaction which complies with clauses (1), (2) and (3) of subsection (iii)
of this Section 13(b); or

 

(ii)                                  the individuals who, as of the Plan
Amendment Date of the Plan, constitute the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Plan
Amendment Date of the Plan whose election, or nomination for election by the
Company’s stockholders, was approved by Fox Paine at a time when such entity
controlled at least a majority of the Outstanding Company Voting Power or by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

 

(iii)                               the consummation of a reorganization, merger
or consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination: (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Power
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries), (2) upon the consummation of the Business
Combination, no Person (excluding Fox Paine or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, (a) 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation and (b) more than the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation owned or controlled directly or indirectly by Fox
Paine (except to the extent that such person had such ownership of the
Outstanding Company Common Stock or Outstanding Company Voting Power immediately
prior to the Business Combination), and (3) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv)                              the approval by the stockholders of the
Company of a complete liquidation or dissolution of the Company.

 

6

--------------------------------------------------------------------------------


 

Section 14.                                   Adjustments Upon Changes in
Capitalization

 

In the event of any change in corporate capitalization, such as a stock split or
stock dividend, or an extraordinary corporate transaction, such as any merger,
consolidation, separation, including a spin-off, or other distribution of stock
or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code) or any partial or complete liquidation of the Company, the Committee or
Board may make such substitution or adjustments to reflect such change or
transaction in (a) the aggregate number and class of shares reserved for
issuance under the Plan, (b) the number, kind or price of shares or other
property subject to other outstanding Awards granted under the Plan, (c) the
number of shares subject to the options to be granted under Section 7, (d) such
other equitable manner, in each case, as the Committee or Board may determine to
be appropriate in its sole discretion; provided, however. that the number of
shares subject to any Award shall always be a whole number.

 

Section 15.                                   Duration of Plan

 

Unless earlier terminated pursuant to Section 12 hereof, this Plan shall
automatically terminate on, and no grants, awards or elections may be made after
the tenth (10th) anniversary of the Plan Amendment Date, other than the receipt
of Common Stock under Section 7 for Fees earned or Awards granted prior to such
date and the payment from Cash Accounts as applicable, deferred prior to such
date.

 

Section 16.                                   Pro Rata Grants

 

Notwithstanding anything in the Plan to the contrary, in the event that, on any
particular date, the number of shares of Common Stock available for Option
Awards under the Plan is insufficient to accommodate all Option Awards, then
such shares of Common Stock shall be allocated in the following order:  (i) all
Non-Employee Directors who have been granted an Option Award shall share ratably
in the number of shares of Common Stock available for such grant under the Plan.
With respect to any Awards that have not been paid in shares of Common Stock
shall be paid in cash or credited to such Non-Employee Director’s Cash Account
in accordance with his or her Deferral Election, as applicable.

 

Section 17.                                   Governing Law

 

The Plan and all Awards made and actions taken hereunder or thereunder shall be
governed by and construed in accordance with the laws of the State of Delaware,
without reference to principles of conflict of laws.

 

Section 18.                                   Unfunded Plan

 

The Plan is intended to constitute an unfunded plan for the compensation of
Directors, and the rights of Directors with respect to the Cash Accounts or the
Plan shall be those of general creditors of the Company. The Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Common Stock or make payments, so long as the
existence of such trusts or other arrangements is consistent with the unfunded
status of the Plan.

 

7

--------------------------------------------------------------------------------